Citation Nr: 1022089	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-14 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
wound infection with delayed healing of lumbar laminectomy 
incision, secondary to diabetes mellitus.  

2.  Entitlement to service connection for depression, to 
include secondary to diabetes mellitus.  

3.  Entitlement to service connection for bilateral upper 
extremity neuropathy, to include secondary to diabetes 
mellitus.  

4.  Entitlement to service connection for disability 
manifested by urinary incontinence, to include secondary to 
diabetes mellitus.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 
1968.  The Veteran had additional service in the United 
States Naval Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in December 2003, September 2007, and November 
2009.  

In April 2006 and March 2009, informal conferences were held 
in lieu of scheduled Decision Review Officer hearings.  In 
his November 2009 notice of disagreement, the Veteran again 
requested a Decision Review Officer hearing.  In January 
2010, the representative, with the Veteran's permission, 
withdrew this request in order to expedite a Board hearing.  
In February 2010, a travel board hearing was held before the 
undersigned Veterans Law Judge.  

In December 2009, the Veteran underwent a VA genitourinary 
examination.  On review, it appears that this examination was 
not printed until February 2010 and it is not listed as 
evidence in the January 2010 statement of the case that 
addressed the issue of entitlement to service connection for 
urinary incontinence.  The December 2009 VA examination 
report, however, contains information that essentially 
duplicates, or is cumulative of, the medical evidence 
previously of record.  Thus, the Board finds that a remand 
for the RO to issue a supplemental statement of the case 
would serve no useful purpose and is not required.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  

Finally, the Board observes that in October 2009, the Veteran 
filed claims of entitlement to service connection for heart 
disease, secondary to herbicide exposure; and entitlement to 
service connection for hypertension, aggravated by diabetes 
and kidney disease.  In February 2010, the RO sent the 
Veteran a letter indicating that heart disease had not yet 
been added to the VA regulations governing diseases 
presumptively associated with herbicide exposure.  The RO 
effectively notified the Veteran that the claim would be held 
until VA had fulfilled the notice and rulemaking procedures 
of the Administrative Procedures Act, 5 U.S.C. § 553.  

In February 2010, the RO received a January 2010 statement 
from the Veteran's private provider which presented an 
alternative theory, i.e., that it was at least as likely as 
not that the Veteran's cardiac disease was caused by and/or 
aggravated by his diabetes.  Thus, the Veteran's claim of 
entitlement to service connection for cardiac disease must be 
considered on a secondary basis.  That claim should be 
adjudicated prior to the promulgation of additional 
regulations pertaining to coronary artery disease and 
herbicide exposure.  There is no indication that the issue of 
entitlement to service connection for hypertension has been 
addressed.  Moreover, the Board observes that entitlement to 
service connection for coronary artery disease was previously 
denied in May 2003 and entitlement to service connection for 
hypertension was denied in February 2006.  These matters are 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.  

The issues of entitlement to service connection for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, 
diabetes was a primary contributor to delayed healing of his 
lumbar laminectomy incision.  

2.  Resolving reasonable doubt in the Veteran's favor, 
depression is related to service-connected disabilities.  

3.  The preponderance of the evidence is against finding that 
the Veteran currently has a confirmed diagnosis of upper 
extremity diabetic neuropathy; and the record does not 
contain competent evidence of a relationship between upper 
extremity neuropathy that is independent of already service-
connected bilateral carpal tunnel syndrome and that is caused 
or aggravated by diabetes.  

4.  The preponderance of the evidence is against a finding 
that the Veteran currently has a disability manifested by 
urinary incontinence that is related to service-connected 
diabetes.  

5.  In October 1996, the RO denied entitlement to service 
connection for posttraumatic stress disorder.  The Veteran 
did not perfect an appeal of this decision.  

6.  Evidence associated with the record since the October 
1996 decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for posttraumatic stress 
disorder .  




CONCLUSIONS OF LAW

1.  Residuals of a wound infection with delayed healing of 
lumbar laminectomy incision are aggravated by diabetes.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).  

2.  Depression is aggravated by multiple service connected 
disorders.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310.  

3.  Upper extremity peripheral neuropathy was not incurred or 
aggravated in-service, it may not be presumed to have been so 
incurred, and it is not caused or aggravated by diabetes.  
38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 
3.310.  

4.  Urinary incontinence was not incurred or aggravated in-
service, and it is not caused or aggravated by diabetes.  
38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 
3.310.  

5.  An October 1996 rating decision, which denied entitlement 
to service connection for posttraumatic stress disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

6.  New and material evidence has been received to reopen the 
claim of service connection for posttraumatic stress 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As explained below, this decision grants entitlement to 
service connection for residuals of a wound infection and for 
depression.  Additionally, it reopens the claim of 
entitlement to service connection for PTSD and remands the 
issue for additional development.  As such, a detailed 
explanation of how VA complied with the VCAA is not necessary 
regarding these issues.  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met with regard to the remaining issues decided herein.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  Prior to the 
November 2009 rating decision, VA notified the Veteran in 
November 2008 and June 2009 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  This 
correspondence also provided the Veteran notice of how 
disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
There is no evidence that additional records have yet to be 
requested or that additional examinations are in order.  

The Board acknowledges that in a February 2009 examination 
and a June 2009 addendum, the VA examiner indicated that 
whether diabetes contributed to ulnar neuropathy was not 
known without resort to mere speculation.  The Board, 
however, does not find it necessary to obtain an additional 
opinion as the record does not contain either competent 
evidence showing a confirmed diagnosis of diabetic neuropathy 
of the upper extremities, or competent evidence suggesting 
that ulnar neuropathy is related to service-connected 
diabetes.  Additionally, as noted below, the Veteran is 
already service-connected for status post carpal tunnel 
release and is receiving compensation for that upper 
extremity neurological impairment.  

The Board also notes that the August 2009 VA examiner 
indicated whether the Veteran's lower urinary tract symptoms 
were due to or contributed by diabetes could not be 
determined without resort to mere speculation.  
Notwithstanding, she provided a sufficient explanation for 
this finding and in September 2009, provided an addendum 
stating that diabetic nephropathy was not likely.  As such, 
the Board considers this examination adequate and declines to 
remand for further opinion.  

II. Analysis

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to implement the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  

Under regulations currently in effect, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).

	a. Residuals of a wound infection

At the outset, the Board acknowledges that evidence pertinent 
to this issue was received in February 2010, following the 
January 2010 statement of the case.  At the travel board 
hearing, the Veteran declined to initial consideration of 
this evidence by the RO.  In light of the favorable decision 
to grant the benefit sought, however, the Veteran is not 
prejudiced by the Board's consideration of this evidence in 
the first instance.  See 38 C.F.R. § 20.1304 (2009); See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran underwent a spinal fusion and decompression in 
May 2008.  In June 2008, he was admitted to a private 
hospital for treatment of a postoperative deep wound 
infection of the lumbar spine.  

In December 2008, the Veteran submitted a claim of 
entitlement to service connection for a back disorder 
secondary to diabetes.  He reported that he had surgery on 
his back, which was not service-connected, but because of the 
diabetes developed an infection at the surgical site.  The 
Veteran is currently service-connected for diabetes, 
evaluated as 40 percent disabling.  In November 2009, the RO 
denied entitlement to service connection for wound infection 
with septicemia and delayed healing of lumbar laminectomy 
incision.  The Veteran subsequently perfected this appeal.  

A January 2009 statement from Dr. J. F. indicates that the 
Veteran had fairly extensive back surgery for a degenerative 
back condition and subsequently developed a postoperative 
deep wound infection as a complication.  The Veteran had been 
trying to heal the wound for many months.  The physician 
indicated that it was a complicated healing, primarily due to 
diabetes and due to the fact that the Veteran was quite 
heavyset and had a fair amount of adipose tissue.  The 
physician further stated that both of these in combination, 
especially the diabetes, were inhibiting the ability of the 
wound to granulate in.  He noted that the Veteran had been 
undergoing treatment for the postoperative wound infection 
since July 2008 and still had a fairly large area that had 
not filled in.  

The Veteran underwent a VA examination in May 2009.  The 
examining nurse practioner discussed the relevant history in 
detail.  On physical examination, there was a lumbar wound 
measuring 9 centimeters long by 4 centimeters wide, and by 
records, was 3 centimeters deep.  The examiner noted that the 
Veteran had been diagnosed with septicemia, remote following 
a lumbar repair.  The examiner stated that the Veteran had no 
evidence of a depressed immune system, and simply developed 
septicemia secondary to a localized infection unrelated to 
diabetes.  It was further noted that the septicemia had 
resolved on antibiotics and that the Veteran currently did 
not have osteomyelitis.  He did have a localized soft tissue 
lower back wound infection, which continued.  The examiner 
stated that there was no indication that diabetes mellitus 
caused or significantly aggravated the septicemia or 
osteomyelitis.  Finally, the examiner stated that delayed 
wound healing was appreciated and that the Veteran's private 
doctor suggested delayed healing was secondary to numerous 
underlying etiologies, but primarily diabetes.  Additional 
risk factors were discussed.  Based on all the evidence, the 
examiner agreed that diabetes would have a contributory 
effect towards the Veteran's delayed healing, but based on 
the risk factors, it was his opinion that the contribution 
towards delayed healing from the diabetes was most likely 
less than 50 percent.  

At the travel board hearing, the Veteran testified that he 
got a staph infection approximately three weeks after his 
back surgery.  He reported that he has been trying to get the 
wound healed since June 2008.

A February 2010 statement from Dr. J. F. indicates that the 
Veteran's May 2008 back surgery was complicated by a 
postoperative wound infection that extended all the way down 
his spine and required many months of treatment.  Dr. J. F. 
noted that this was primarily due to diabetes, which made him 
at more than twice the risk for postoperative complications 
with wound infections and healing issues.  Dr. J.F. further 
noted that the Veteran recently had surgery in December 2009 
to get his fusion to become solid since it had previously 
gone on to a nonunion primarily due to the deep infection.  

On review, the record contains competent medical evidence 
indicating that the Veteran's diabetes contributed to delayed 
healing.  There is, however, disagreement over the extent.  
That is, Dr. J. F. indicated it was primarily due to 
diabetes, whereas the VA examiner felt that diabetes 
contributed less than 50 percent.  

In this case, the cause of the Veteran's delayed healing and 
postoperative wound infection may never be known to a 
certainty.  Under the benefit-of-the-doubt rule, for the 
appellant to prevail, however, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
The Board has considered all evidence of record and does not 
find a basis for favoring one medical opinion over the other.  
Thus, resolving reasonable doubt in the Veteran's favor, 
entitlement to service connection for residuals of a wound 
infection with delayed healing of lumbar laminectomy incision 
is warranted.  See 38 C.F.R. § 3.102.

	b. Depression

VA medical records show the Veteran was seen in the chronic 
pain management program in February 1995.  Diagnoses included 
pain disorder associated with both psychological factors and 
a general medical condition; and depression.  Notes dated in 
July 1995 indicate major depressive disorder and pain 
syndrome following the onset of multiple medical problems.  
Subsequent records continue to document complaints of 
depression and pain.  

On VA examination in September 1996, the Veteran reported a 
depression problem since he was in his 20's.  Following a 
mental status examination the diagnosis included mild 
dysthymia.  

In March 2009, the Veteran submitted a claim of entitlement 
to service connection for depression secondary to diabetes 
and related conditions.  In November 2009, the RO denied 
service connection for depression.  The Veteran subsequently 
perfected this appeal.  

The Veteran most recently underwent a VA mental disorders 
examination in August 2009.  The examiner discussed the 
Veteran's psychiatric and medical history in detail.  
Following interview and examination, diagnoses included 
chronic PTSD by history; a pain disorder associated both with 
psychological factors and a general medical condition; 
bereavement; a dysthymic disorder; and adjustment disorder 
with depressed mood, related to the additional physical and 
psychological burden of chronically unhealed wound since 
surgery in 2008.  The examiner noted that the Veteran had 
been previously diagnosed with depression and continued to 
meet the diagnostic criteria, but she diagnosed a dysthymic 
disorder due to the chronicity and ongoing nature of the 
symptoms.  

Regarding whether the Veteran had depression secondary to 
diabetes, the examiner indicated that she would not diagnose 
"mood disorder due to a general medical condition" because 
one of the requirements for this diagnosis was a "persistent 
disturbance in mood that is judged to be due to the DIRECT 
physiological effects of a general medical condition."  She 
found no substantive direct causal connection had been shown 
between diabetes and depression according to the literature.  
She noted,  however, that the Veteran's slowed wound healing 
appeared to be related to service-connected diabetes and was 
causing pain, practical difficulty, social isolation and 
disappointment above and beyond his other customary health 
issues.  The examiner believed that a diagnosis of adjustment 
disorder with depressed mood was warranted and this disorder 
was the result of multiple difficulties related to the 
Veteran's most recent complications of service-connected 
diabetes.  

The examiner further noted that the Veteran appeared to focus 
a great deal on his pain, both chronic and acute.  She noted 
a long history of pain syndrome along with depression.  She 
further stated that the Veteran's physical and mental health 
challenges affect one another along multi-directional 
pathways.  For example, his pain, anxiety, sense of recent 
loss, and adjustment to the failed surgery and difficult 
wound healing all severely affected his mood, sleep quality, 
ability to engage in pleasurable activities, and overall 
quality of life.  He then drank to help medicate the physical 
and emotional pain, yet alcohol may cause further depression 
and sleep problems.  

Thereafter, the RO requested additional clarification from 
the examiner regarding the diagnosis, effects on the 
Veteran's life, and relationship among concurrent Axis I 
disorders.  In response, the examiner stated that the 
Veteran's mental health condition was extremely complex.  It 
included long term anxiety and depressive symptoms, recent 
loss through death of an individual with whom he was close, 
and recent health challenges had further limited the 
Veteran's mobility and quality of life.  She noted that the 
medical condition described as linked to the adjustment 
disorder was not diabetes per se, but the very slow-healing 
wounds that are at least partly due to his diabetes.  The 
examiner indicated that she could not say how the Veteran's 
adjustment disorder would present clinically without the 
concurrent issue of bereavement without resorting to 
conjecture.  Finally, she noted that the effects of an 
adjustment disorder begin to resolve as the event or 
situation that caused the disorder itself resolved.  She 
indicated that the Veteran's adjustment disorder would be 
expected to resolve as the Veteran found himself more mobile 
and in less pain.  

On review, the evidence suggests a long history of depressive 
symptoms related to various medical conditions.  The Board 
acknowledges that some of these conditions are not service-
connected.  Notwithstanding, the most recent VA examination 
indicates diagnoses of dysthymic disorder, as well as 
adjustment disorder with depressed mood.  This evidence 
suggests a relationship between current symptoms and diabetic 
complications, specifically, the delayed healing of the 
postoperative wound.  As discussed above, service connection 
has been established for the residuals of the postoperative 
wound.  

As stated, the Veteran's mental health picture is complex and 
on review, the cause of any current depression and/or 
dysthymic disorder may never be known to a certainty.  The 
Board also acknowledges the examiner's comment that the 
diagnosed adjustment disorder may resolve at some point in 
the future.  Regardless, the Board does not find the 
preponderance of the evidence against the claim.  That is, 
despite the fact that depression was documented prior to the 
onset of the postoperative wound, the record contains 
evidence relating the Veteran's current depressed mood and 
symptoms to service-connected disability.  Thus, resolving 
reasonable doubt in the Veteran's favor, service connection 
for depression is established on the basis that the disorder 
is aggravated by service connected disorders.  

	c. Bilateral upper extremity neuropathy

In March 2005, the Veteran claimed entitlement to service 
connection for upper extremity bilateral neuropathy secondary 
to diabetes.  

The Veteran underwent a VA examination in November 2005.  He 
reported pain in the hands for two years including numbness 
in the little fingers.  The examiner noted that the Veteran 
underwent bilateral carpal tunnel release in June 2005.  The 
examiner opined that carpal tunnel syndrome was as likely as 
not secondary to diabetes and therefore, could be attributed 
to diabetes.  

In February 2006, the RO granted entitlement to service 
connection for status post carpal tunnel release of the right 
and left hands and assigned separate 10 percent evaluations.  
The claim of entitlement to service connection for peripheral 
neuropathy of the upper extremities was not separately 
addressed.  

The Veteran underwent an additional VA examination in April 
2007.  Diagnoses included median nerve paralysis, carpal 
tunnel syndrome, residual second to diabetes mellitus.  

In June 2007, the RO increased the evaluation for status post 
carpal tunnel release on the right to 30 percent disabling, 
and on the left to 20 percent disabling, each effective May 
9, 2006.  

In September 2008, the Veteran requested entitlement to an 
increase in his service-connected neuropathy of both upper 
extremities.  In November 2008, the RO sent the Veteran a 
letter addressing a claim of entitlement to service 
connection for neuropathy of the upper extremities.  

The Veteran underwent a VA diabetes examination in February 
2009.  He reported worsening numbness and tingling in his 
hands.  Electromyography/nerve conduction studies (EMG/NCS) 
were accomplished and showed: (1) no evidence of bilateral 
carpal tunnel; (2) no evidence of upper or lower extremity 
radiculopathy; (3) mild peripheral polyneuropathy bilateral 
lower extremities consistent with diabetes; and (4) mild left 
ulnar neuropathy at the elbow.  The examiner further stated 
that whether or not ulnar neuropathy is contributed by 
diabetes is not known without resort to mere speculation.  

An April 2009 electromyographic study conducted by Kim 
Goslin, M.D., showed electrophysiologic evidence of moderate 
bilateral median nerve compression at the wrist.  There was 
also electrophysiologic evidence of bilateral ulnar nerve 
compression, most likely localized to the ulnar groove.  

In a June 2009 addendum, the VA examiner again stated that 
whether or not the ulnar neuropathy is contributed by 
diabetes is not known without resort to mere speculation.  

In November 2009, the RO denied entitlement to service 
connection for bilateral upper extremity neuropathy (other 
than carpal tunnel syndrome).  The Veteran was advised that 
he was currently service-connected for right and left carpal 
tunnel syndrome and if he intended to claim an increased 
evaluation, he should notify the RO.  The Veteran disagreed 
and perfected his appeal.  

At the February 2010 hearing, the Veteran testified that his 
hands have gotten progressively worse.  He indicated his pain 
was secondary to the carpal tunnel surgeries in his hands.  
He reported that he has had carpal tunnel reduction six 
times, three times in each hand.  

On review, a diagnosis of upper extremity diabetic neuropathy 
is not supported by objective testing of record.  The record 
also does not contain competent evidence relating ulnar 
neuropathy, independent of carpal tunnel syndrome, to service 
or service-connected disabilities.  Again, the Veteran is 
service-connected for status post bilateral carpal tunnel 
release and is receiving significant evaluations for those 
disorders.  Even assuming, without conceding, that service 
connection was separately warranted for ulnar neuropathy, 
separate evaluations could not be assigned for the same 
symptoms.  See 38 C.F.R. § 4.14 (2009) (pursuant to 
regulation, the evaluation of the same disability under 
various diagnoses is to be avoided).  

Without competent evidence of an upper extremity neurological 
disorder that is independent of carpal tunnel syndrome, and 
without competent evidence showing that such a disorder is 
either due to service or a service connected disorder, 
entitlement to service connection must be denied.  

As the preponderance of the evidence is against this claim 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102.  

	d. Disability manifested by urinary incontinence

The Veteran underwent a VA genitourinary examination in 
November 2005.  At that time, he did not express complaints 
related to incontinence.  Renal function was reported as 
normal.  

Private urology records indicate that the Veteran presented 
for an initial visit in May 2006.  Assessment included 
urinary urgency and urinary incontinence.  Note dated in 
September 2006 indicates that the Veteran's back pathology 
could be a major source of his voiding dysfunction.  In 
February 2007, the Veteran underwent a transurethral 
resection of the prostate.  

The Veteran underwent a VA diabetes examination in February 
2009.  The examiner noted that he denied any specific 
genitourinary incontinence except that related to his a 
transurethral resection of the prostate and prostate issues, 
but not suggestive of diabetes-related problems.  

Private urology note dated in March 2009 indicates that the 
Veteran redeveloped overactive symptoms.  The physician 
stated that "[t]here is no question that lumbosacral 
pathology leads to voiding dysfunction."  

In March 2009, the Veteran submitted a claim for urinary 
incontinence secondary to service-connected diabetes.  

The Veteran underwent a VA genitourinary examination in 
August 2009.  Private records were reviewed and diagnoses of 
bladder outlet obstruction and overactive detrusor activity 
were noted.  The Veteran reported that the transurethral 
resection of the prostate improved his symptoms for three to 
four months but now he was back to usual.  He reported both 
urge and stress urinary incontinence.  

Assessment included lower urinary tract symptoms also with 
urge and stress incontinence.  The examiner stated:

Whether or not his (lower urinary tract 
symptoms are) due to or contributed by 
diabetes cannot be determined without 
resort to mere speculation.  This is 
because Veteran's history also supports 
that his symptoms are due to an enlarged 
prostate because he has had a history of 
(a transurethral resection of the 
prostate) and also states that he may 
have a repeat transurethral resection of 
the prostate.  The Veteran apparently had 
urodynamic studies confirming his 
overactive detrusor muscles and urinary 
retention according to the Veteran 
himself.  As stated, there are no present 
records since 2007 that this examiner can 
find in his claims file.  Therefore, 
since there are at least as likely as not 
possibilities of other causes not related 
to diabetes contributing to his urinary 
symptoms, mainly his prostate issues, 
whether or not diabetes contributed to 
his urinating (lower urinary tract 
symptoms) cannot be determined without 
resort to mere speculation.  

The examiner provided an addendum in September 2009 as 
follows:  

Urinalysis shows microscopic hematuria.  
This is not likely due to diabetes, which 
in general, does not cause this problem.  
...  Also, MA/creatinine ratio normal 
8/18/09, making [diabetes mellitus] 
nephropathy NOT likely.  

In November 2009, the RO denied entitlement to service 
connection for urinary incontinence.  The Veteran disagreed 
and perfected his appeal.  

A November 2009 statement from Amy Gillcrist, M.D., indicates 
that he was being followed closely for diabetes and the 
development of diabetic complications.  The physician further 
stated that they were particularly watching his 
microalbuminuria.  

A VA examination in December 2009 revealed no evidence of 
diabetic nephropathy at that time.  Additionally, that the 
urinary abnormalities previously seen most likely resulted 
from prostatic, bladder, urethral or other non-renal 
problems.  

At the travel board hearing, the Veteran testified that he 
has problems with incontinence.  He had a transurethral 
resection of the prostate about three years prior and might 
have it done again.  He indicated that he has to carry a jar 
with him and that this is a nuisance.  

On review, the evidence of record does not establish the 
Veteran currently has a disability manifested by urinary 
incontinence that is related to service-connected diabetes.  
On the contrary, the preponderance of the evidence indicates 
the Veteran's complaints are related to other causes, such as 
low back pathology or prostate issues.  The Board 
acknowledges that the Veteran was granted service connection 
for residuals of a wound infection following lumbar surgery, 
but this is not a grant of entitlement to service connection 
service connection for the underlying lumbar pathology.  The 
Board further notes that entitlement to service connection 
for kidney disease (claimed as renal failure) was denied in 
February 2010.  

The Veteran does not claim and the record does not suggest 
that any currently diagnosed urinary problems are related to 
active military service or events therein.  

Without competent evidence of a current disorder, and without 
competent evidence linking such a disorder to service or a 
service connected disorder, there is no basis upon which to 
grant service connection.  Hence, the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102.  

New and material evidence

In October 1996, the RO denied entitlement to service 
connection for PTSD, essentially based on a finding that the 
evidence available for review did not establish that a 
stressful experience sufficient to cause PTSD actually 
occurred.  The Veteran disagreed with this decision and a 
statement of the case was furnished in December 1996.  A 
supplemental statement of the case was furnished in February 
1997.  The Veteran, however, did not submit a substantive 
appeal and the decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

In June 2003, the Veteran requested to reopen a claim of 
entitlement to service connection for PTSD.  In December 
2003, the RO denied the claim because new and material 
evidence had not been submitted.  The Veteran subsequently 
perfected this appeal.  

The Board observes that in the April 2006 statement of the 
case, the RO reopened the claim, but denied it on the merits.  
Regardless of the RO's action, it is a jurisdictional 
requirement that the Board reach its own determination as to 
whether new and material evidence has been submitted.  
Barnett v. Brown, 8 Vet. App. 1 (1995).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 1996 rating decision, the claims 
file contained various evidence.  VA medical records dated in 
1995 and 1996 documented signs and symptoms of PTSD dating 
back to Vietnam combat experiences complicated by major 
depressive disorder and pain syndrome.  Service personnel 
records showed that the Veteran served aboard the USS Maury 
beginning in August 1967 and that a Meritorious Unit 
Commendation was awarded for personnel attached to and 
serving on board during the period from January 14 to 
September 19, 1967.  

At a September 1996 VA examination the Veteran reported 
various stressors related to his military service, to 
include: observing an explosion that killed two enlisted 
personnel; witnessing in Saigon two military trucks come 
under massive fire and exploding; witnessing a Coast Guard 
boat heavily fired upon with many killed and wounded that 
they removed; being involved with picking up boats that had 
been fired on; having to pick up numerous dead and wounded 
soldiers; and seeing nine or ten dead bodies on a pier.  
Diagnosis included PTSD, mild.  The Veteran provided 
additional information regarding his claimed stressors in an 
October 1996 questionnaire.  

Evidence received since the October 1996 rating decision 
includes VA medical records.  Specifically, a record dated in 
February 1998 notes a diagnosis of PTSD related to Vietnam 
combat experience.  The Veteran also provided additional 
stressor information.  For example, he submitted copies of 
pictures showing alleged bullet holes in the ship following a 
firefight.  The Veteran also reported an additional stressor.  
At the April 2006 informal conference, he indicated that his 
ship was caught in a typhoon.  The representative mentioned 
that the typhoon occurred in September 1967.  In his May 2006 
Form 9, the Veteran argued that his PTSD was in part due to 
his experiences during Typhoon Ruth.  He noted that the 
incident was documented on the ship's website and in the 
Crew's Book for 1967.  

At the travel board hearing, the Veteran testified that he 
went through a typhoon en route from Japan to Vietnam.  He 
thought the typhoon was in November of 1967 or 1968.  

The above mentioned evidence is new as it was not previously 
considered.  The Board also finds this evidence material in 
that it relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  That is, 
it provides additional information regarding claimed 
stressors and suggests a relationship between PTSD and 
Vietnam experiences.  Accordingly, the claim is reopened. 

Parenthetically, the Board observes that complete service 
personnel records were received in August 2008.  On review, 
these essentially duplicate information contained in the 
abbreviated personnel file previously received, as well as 
information previously submitted by the Veteran.  Thus, the 
Board does not find 38 C.F.R. § 3.156(c) for application.  


ORDER

Entitlement to service connection for residuals of a wound 
infection with delayed healing of lumbar laminectomy incision 
is granted. 

Entitlement to service connection for depression is granted.  

Entitlement to service connection for bilateral upper 
extremity neuropathy, to include secondary to diabetes 
mellitus is denied.  

Entitlement to service connection for disability manifested 
by urinary incontinence, to include secondary to diabetes 
mellitus is denied.
 
New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder.  


REMAND

As the claim of entitlement to service connection for 
posttraumatic stress disorder has been reopened, the Board 
must consider the merits of the claim.  As explained below, 
the Board finds that further development is needed.

As noted, the Veteran reported that he experienced a typhoon 
while stationed aboard the USS Maury.  In his May 2006 Form 
9, the Veteran indicated that the name of the typhoon was 
"Ruth".  The claims file contains a "Summary of Tropical 
Cyclones 1970" which shows there was a Typhoon Ruth in 
November 1970.  On review, there is no indication that the RO 
attempted to verify whether there was a Typhoon Ruth during 
the period the Veteran was on active duty and serving on 
board the USS Maury, and if so, the relative location of the 
appellant's ship to the storm.  The record shows that the 
appellant served on the Maury from September 1967 to October 
1968.  Accordingly, additional development should be 
accomplished.  

Finally, the issue of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders must be deferred pending the outcome of 
the various service connection claims.  See 38 C.F.R. § 4.16 
(2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and offer him an opportunity to provide 
any additional information regarding any 
storm his ship may have sailed through.  

2.  Regardless of any response from the 
Veteran, the RO should make additional 
efforts through appropriate sources to 
verify whether the USS Maury sailed 
through a typhoon or tropical storm in 
either September 1967, November 1967, or 
November 1968.  All attempts at stressor 
verification should be documented in the 
claims file.  Careful consideration must 
be given to the appellant's May 2006 
stressor statement.

3.  If and only if there is a 
determination that the Veteran engaged in 
combat or that there is credible 
supporting evidence of an in-service 
stressor, then the Veteran should be 
scheduled for a VA PTSD examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner.  The psychiatrist must be 
advised which stressors are confirmed or 
presumed confirmed, and that only these 
confirmed stressors are to be considered 
in determining whether the appellant has 
PTSD due to service.  

If the Veteran is diagnosed with 
PTSD, the psychiatrist must opine 
whether it is at least as likely as 
not, i.e., is there a 50/50 chance, 
that such is related to any 
verified stressor.

In preparing their opinion, the 
psychiatrist is to consider all 
relevant evidence.  A complete 
rationale for any opinion offered 
must be provided.  The examining 
psychiatrist must note the 
following:

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as 
not" means 50 percent or more.  
? "It is not at least as likely as 
not" means less than a 50 percent 
chance.  
? "It is not due to" means 100 
percent assurance of non 


THE ISSUES

1.  Entitlement to service connection for residuals of a 
wound infection with delayed healing of lumbar laminectomy 
incision, secondary to diabetes mellitus.  

2.  Entitlement to service connection for depression, to 
include secondary to diabetes mellitus.  

3.  Entitlement to service connection for bilateral upper 
extremity neuropathy, to include secondary to diabetes 
mellitus.  

4.  Entitlement to service connection for disability 
manifested by urinary incontinence, to include secondary to 
diabetes mellitus.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 
1968.  The Veteran had additional service in the United 
States Naval Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in December 2003, September 2007, and November 
2009.  

In April 2006 and March 2009, informal conferences were held 
in lieu of scheduled Decision Review Officer hearings.  In 
his November 2009 notice of disagreement, the Veteran again 
requested a Decision Review Officer hearing.  In January 
2010, the representative, with the Veteran's permission, 
withdrew this request in order to expedite a Board hearing.  
In February 2010, a travel board hearing was held before the 
undersigned Veterans Law Judge.  

In December 2009, the Veteran underwent a VA genitourinary 
examination.  On review, it appears that this examination was 
not printed until February 2010 and it is not listed as 
evidence in the January 2010 statement of the case that 
addressed the issue of entitlement to service connection for 
urinary incontinence.  The December 2009 VA examination 
report, however, contains information that essentially 
duplicates, or is cumulative of, the medical evidence 
previously of record.  Thus, the Board finds that a remand 
for the RO to issue a supplemental statement of the case 
would serve no useful purpose and is not required.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  

Finally, the Board observes that in October 2009, the Veteran 
filed claims of entitlement to service connection for heart 
disease, secondary to herbicide exposure; and entitlement to 
service connection for hypertension, aggravated by diabetes 
and kidney disease.  In February 2010, the RO sent the 
Veteran a letter indicating that heart disease had not yet 
been added to the VA regulations governing diseases 
presumptively associated with herbicide exposure.  The RO 
effectively notified the Veteran that the claim would be held 
until VA had fulfilled the notice and rulemaking procedures 
of the Administrative Procedures Act, 5 U.S.C. § 553.  

In February 2010, the RO received a January 2010 statement 
from the Veteran's private provider which presented an 
alternative theory, i.e., that it was at least as likely as 
not that the Veteran's cardiac disease was caused by and/or 
aggravated by his diabetes.  Thus, the Veteran's claim of 
entitlement to service connection for cardiac disease must be 
considered on a secondary basis.  That claim should be 
adjudicated prior to the promulgation of additional 
regulations pertaining to coronary artery disease and 
herbicide exposure.  There is no indication that the issue of 
entitlement to service connection for hypertension has been 
addressed.  Moreover, the Board observes that entitlement to 
service connection for coronary artery disease was previously 
denied in May 2003 and entitlement to service connection for 
hypertension was denied in February 2006.  These matters are 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.  

The issues of entitlement to service connection for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, 
diabetes was a primary contributor to delayed healing of his 
lumbar laminectomy incision.  

2.  Resolving reasonable doubt in the Veteran's favor, 
depression is related to service-connected disabilities.  

3.  The preponderance of the evidence is against finding that 
the Veteran currently has a confirmed diagnosis of upper 
extremity diabetic neuropathy; and the record does not 
contain competent evidence of a relationship between upper 
extremity neuropathy that is independent of already service-
connected bilateral carpal tunnel syndrome and that is caused 
or aggravated by diabetes.  

4.  The preponderance of the evidence is against a finding 
that the Veteran currently has a disability manifested by 
urinary incontinence that is related to service-connected 
diabetes.  

5.  In October 1996, the RO denied entitlement to service 
connection for posttraumatic stress disorder.  The Veteran 
did not perfect an appeal of this decision.  

6.  Evidence associated with the record since the October 
1996 decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for posttraumatic stress 
disorder .  




CONCLUSIONS OF LAW

1.  Residuals of a wound infection with delayed healing of 
lumbar laminectomy incision are aggravated by diabetes.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).  

2.  Depression is aggravated by multiple service connected 
disorders.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310.  

3.  Upper extremity peripheral neuropathy was not incurred or 
aggravated in-service, it may not be presumed to have been so 
incurred, and it is not caused or aggravated by diabetes.  
38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 
3.310.  

4.  Urinary incontinence was not incurred or aggravated in-
service, and it is not caused or aggravated by diabetes.  
38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 
3.310.  

5.  An October 1996 rating decision, which denied entitlement 
to service connection for posttraumatic stress disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

6.  New and material evidence has been received to reopen the 
claim of service connection for posttraumatic stress 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As explained below, this decision grants entitlement to 
service connection for residuals of a wound infection and for 
depression.  Additionally, it reopens the claim of 
entitlement to service connection for PTSD and remands the 
issue for additional development.  As such, a detailed 
explanation of how VA complied with the VCAA is not necessary 
regarding these issues.  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met with regard to the remaining issues decided herein.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  Prior to the 
November 2009 rating decision, VA notified the Veteran in 
November 2008 and June 2009 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  This 
correspondence also provided the Veteran notice of how 
disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
There is no evidence that additional records have yet to be 
requested or that additional examinations are in order.  

The Board acknowledges that in a February 2009 examination 
and a June 2009 addendum, the VA examiner indicated that 
whether diabetes contributed to ulnar neuropathy was not 
known without resort to mere speculation.  The Board, 
however, does not find it necessary to obtain an additional 
opinion as the record does not contain either competent 
evidence showing a confirmed diagnosis of diabetic neuropathy 
of the upper extremities, or competent evidence suggesting 
that ulnar neuropathy is related to service-connected 
diabetes.  Additionally, as noted below, the Veteran is 
already service-connected for status post carpal tunnel 
release and is receiving compensation for that upper 
extremity neurological impairment.  

The Board also notes that the August 2009 VA examiner 
indicated whether the Veteran's lower urinary tract symptoms 
were due to or contributed by diabetes could not be 
determined without resort to mere speculation.  
Notwithstanding, she provided a sufficient explanation for 
this finding and in September 2009, provided an addendum 
stating that diabetic nephropathy was not likely.  As such, 
the Board considers this examination adequate and declines to 
remand for further opinion.  

II. Analysis

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to implement the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  

Under regulations currently in effect, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).

	a. Residuals of a wound infection

At the outset, the Board acknowledges that evidence pertinent 
to this issue was received in February 2010, following the 
January 2010 statement of the case.  At the travel board 
hearing, the Veteran declined to initial consideration of 
this evidence by the RO.  In light of the favorable decision 
to grant the benefit sought, however, the Veteran is not 
prejudiced by the Board's consideration of this evidence in 
the first instance.  See 38 C.F.R. § 20.1304 (2009); See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran underwent a spinal fusion and decompression in 
May 2008.  In June 2008, he was admitted to a private 
hospital for treatment of a postoperative deep wound 
infection of the lumbar spine.  

In December 2008, the Veteran submitted a claim of 
entitlement to service connection for a back disorder 
secondary to diabetes.  He reported that he had surgery on 
his back, which was not service-connected, but because of the 
diabetes developed an infection at the surgical site.  The 
Veteran is currently service-connected for diabetes, 
evaluated as 40 percent disabling.  In November 2009, the RO 
denied entitlement to service connection for wound infection 
with septicemia and delayed healing of lumbar laminectomy 
incision.  The Veteran subsequently perfected this appeal.  

A January 2009 statement from Dr. J. F. indicates that the 
Veteran had fairly extensive back surgery for a degenerative 
back condition and subsequently developed a postoperative 
deep wound infection as a complication.  The Veteran had been 
trying to heal the wound for many months.  The physician 
indicated that it was a complicated healing, primarily due to 
diabetes and due to the fact that the Veteran was quite 
heavyset and had a fair amount of adipose tissue.  The 
physician further stated that both of these in combination, 
especially the diabetes, were inhibiting the ability of the 
wound to granulate in.  He noted that the Veteran had been 
undergoing treatment for the postoperative wound infection 
since July 2008 and still had a fairly large area that had 
not filled in.  

The Veteran underwent a VA examination in May 2009.  The 
examining nurse practioner discussed the relevant history in 
detail.  On physical examination, there was a lumbar wound 
measuring 9 centimeters long by 4 centimeters wide, and by 
records, was 3 centimeters deep.  The examiner noted that the 
Veteran had been diagnosed with septicemia, remote following 
a lumbar repair.  The examiner stated that the Veteran had no 
evidence of a depressed immune system, and simply developed 
septicemia secondary to a localized infection unrelated to 
diabetes.  It was further noted that the septicemia had 
resolved on antibiotics and that the Veteran currently did 
not have osteomyelitis.  He did have a localized soft tissue 
lower back wound infection, which continued.  The examiner 
stated that there was no indication that diabetes mellitus 
caused or significantly aggravated the septicemia or 
osteomyelitis.  Finally, the examiner stated that delayed 
wound healing was appreciated and that the Veteran's private 
doctor suggested delayed healing was secondary to numerous 
underlying etiologies, but primarily diabetes.  Additional 
risk factors were discussed.  Based on all the evidence, the 
examiner agreed that diabetes would have a contributory 
effect towards the Veteran's delayed healing, but based on 
the risk factors, it was his opinion that the contribution 
towards delayed healing from the diabetes was most likely 
less than 50 percent.  

At the travel board hearing, the Veteran testified that he 
got a staph infection approximately three weeks after his 
back surgery.  He reported that he has been trying to get the 
wound healed since June 2008.

A February 2010 statement from Dr. J. F. indicates that the 
Veteran's May 2008 back surgery was complicated by a 
postoperative wound infection that extended all the way down 
his spine and required many months of treatment.  Dr. J. F. 
noted that this was primarily due to diabetes, which made him 
at more than twice the risk for postoperative complications 
with wound infections and healing issues.  Dr. J.F. further 
noted that the Veteran recently had surgery in December 2009 
to get his fusion to become solid since it had previously 
gone on to a nonunion primarily due to the deep infection.  

On review, the record contains competent medical evidence 
indicating that the Veteran's diabetes contributed to delayed 
healing.  There is, however, disagreement over the extent.  
That is, Dr. J. F. indicated it was primarily due to 
diabetes, whereas the VA examiner felt that diabetes 
contributed less than 50 percent.  

In this case, the cause of the Veteran's delayed healing and 
postoperative wound infection may never be known to a 
certainty.  Under the benefit-of-the-doubt rule, for the 
appellant to prevail, however, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
The Board has considered all evidence of record and does not 
find a basis for favoring one medical opinion over the other.  
Thus, resolving reasonable doubt in the Veteran's favor, 
entitlement to service connection for residuals of a wound 
infection with delayed healing of lumbar laminectomy incision 
is warranted.  See 38 C.F.R. § 3.102.

	b. Depression

VA medical records show the Veteran was seen in the chronic 
pain management program in February 1995.  Diagnoses included 
pain disorder associated with both psychological factors and 
a general medical condition; and depression.  Notes dated in 
July 1995 indicate major depressive disorder and pain 
syndrome following the onset of multiple medical problems.  
Subsequent records continue to document complaints of 
depression and pain.  

On VA examination in September 1996, the Veteran reported a 
depression problem since he was in his 20's.  Following a 
mental status examination the diagnosis included mild 
dysthymia.  

In March 2009, the Veteran submitted a claim of entitlement 
to service connection for depression secondary to diabetes 
and related conditions.  In November 2009, the RO denied 
service connection for depression.  The Veteran subsequently 
perfected this appeal.  

The Veteran most recently underwent a VA mental disorders 
examination in August 2009.  The examiner discussed the 
Veteran's psychiatric and medical history in detail.  
Following interview and examination, diagnoses included 
chronic PTSD by history; a pain disorder associated both with 
psychological factors and a general medical condition; 
bereavement; a dysthymic disorder; and adjustment disorder 
with depressed mood, related to the additional physical and 
psychological burden of chronically unhealed wound since 
surgery in 2008.  The examiner noted that the Veteran had 
been previously diagnosed with depression and continued to 
meet the diagnostic criteria, but she diagnosed a dysthymic 
disorder due to the chronicity and ongoing nature of the 
symptoms.  

Regarding whether the Veteran had depression secondary to 
diabetes, the examiner indicated that she would not diagnose 
"mood disorder due to a general medical condition" because 
one of the requirements for this diagnosis was a "persistent 
disturbance in mood that is judged to be due to the DIRECT 
physiological effects of a general medical condition."  She 
found no substantive direct causal connection had been shown 
between diabetes and depression according to the literature.  
She noted,  however, that the Veteran's slowed wound healing 
appeared to be related to service-connected diabetes and was 
causing pain, practical difficulty, social isolation and 
disappointment above and beyond his other customary health 
issues.  The examiner believed that a diagnosis of adjustment 
disorder with depressed mood was warranted and this disorder 
was the result of multiple difficulties related to the 
Veteran's most recent complications of service-connected 
diabetes.  

The examiner further noted that the Veteran appeared to focus 
a great deal on his pain, both chronic and acute.  She noted 
a long history of pain syndrome along with depression.  She 
further stated that the Veteran's physical and mental health 
challenges affect one another along multi-directional 
pathways.  For example, his pain, anxiety, sense of recent 
loss, and adjustment to the failed surgery and difficult 
wound healing all severely affected his mood, sleep quality, 
ability to engage in pleasurable activities, and overall 
quality of life.  He then drank to help medicate the physical 
and emotional pain, yet alcohol may cause further depression 
and sleep problems.  

Thereafter, the RO requested additional clarification from 
the examiner regarding the diagnosis, effects on the 
Veteran's life, and relationship among concurrent Axis I 
disorders.  In response, the examiner stated that the 
Veteran's mental health condition was extremely complex.  It 
included long term anxiety and depressive symptoms, recent 
loss through death of an individual with whom he was close, 
and recent health challenges had further limited the 
Veteran's mobility and quality of life.  She noted that the 
medical condition described as linked to the adjustment 
disorder was not diabetes per se, but the very slow-healing 
wounds that are at least partly due to his diabetes.  The 
examiner indicated that she could not say how the Veteran's 
adjustment disorder would present clinically without the 
concurrent issue of bereavement without resorting to 
conjecture.  Finally, she noted that the effects of an 
adjustment disorder begin to resolve as the event or 
situation that caused the disorder itself resolved.  She 
indicated that the Veteran's adjustment disorder would be 
expected to resolve as the Veteran found himself more mobile 
and in less pain.  

On review, the evidence suggests a long history of depressive 
symptoms related to various medical conditions.  The Board 
acknowledges that some of these conditions are not service-
connected.  Notwithstanding, the most recent VA examination 
indicates diagnoses of dysthymic disorder, as well as 
adjustment disorder with depressed mood.  This evidence 
suggests a relationship between current symptoms and diabetic 
complications, specifically, the delayed healing of the 
postoperative wound.  As discussed above, service connection 
has been established for the residuals of the postoperative 
wound.  

As stated, the Veteran's mental health picture is complex and 
on review, the cause of any current depression and/or 
dysthymic disorder may never be known to a certainty.  The 
Board also acknowledges the examiner's comment that the 
diagnosed adjustment disorder may resolve at some point in 
the future.  Regardless, the Board does not find the 
preponderance of the evidence against the claim.  That is, 
despite the fact that depression was documented prior to the 
onset of the postoperative wound, the record contains 
evidence relating the Veteran's current depressed mood and 
symptoms to service-connected disability.  Thus, resolving 
reasonable doubt in the Veteran's favor, service connection 
for depression is established on the basis that the disorder 
is aggravated by service connected disorders.  

	c. Bilateral upper extremity neuropathy

In March 2005, the Veteran claimed entitlement to service 
connection for upper extremity bilateral neuropathy secondary 
to diabetes.  

The Veteran underwent a VA examination in November 2005.  He 
reported pain in the hands for two years including numbness 
in the little fingers.  The examiner noted that the Veteran 
underwent bilateral carpal tunnel release in June 2005.  The 
examiner opined that carpal tunnel syndrome was as likely as 
not secondary to diabetes and therefore, could be attributed 
to diabetes.  

In February 2006, the RO granted entitlement to service 
connection for status post carpal tunnel release of the right 
and left hands and assigned separate 10 percent evaluations.  
The claim of entitlement to service connection for peripheral 
neuropathy of the upper extremities was not separately 
addressed.  

The Veteran underwent an additional VA examination in April 
2007.  Diagnoses included median nerve paralysis, carpal 
tunnel syndrome, residual second to diabetes mellitus.  

In June 2007, the RO increased the evaluation for status post 
carpal tunnel release on the right to 30 percent disabling, 
and on the left to 20 percent disabling, each effective May 
9, 2006.  

In September 2008, the Veteran requested entitlement to an 
increase in his service-connected neuropathy of both upper 
extremities.  In November 2008, the RO sent the Veteran a 
letter addressing a claim of entitlement to service 
connection for neuropathy of the upper extremities.  

The Veteran underwent a VA diabetes examination in February 
2009.  He reported worsening numbness and tingling in his 
hands.  Electromyography/nerve conduction studies (EMG/NCS) 
were accomplished and showed: (1) no evidence of bilateral 
carpal tunnel; (2) no evidence of upper or lower extremity 
radiculopathy; (3) mild peripheral polyneuropathy bilateral 
lower extremities consistent with diabetes; and (4) mild left 
ulnar neuropathy at the elbow.  The examiner further stated 
that whether or not ulnar neuropathy is contributed by 
diabetes is not known without resort to mere speculation.  

An April 2009 electromyographic study conducted by Kim 
Goslin, M.D., showed electrophysiologic evidence of moderate 
bilateral median nerve compression at the wrist.  There was 
also electrophysiologic evidence of bilateral ulnar nerve 
compression, most likely localized to the ulnar groove.  

In a June 2009 addendum, the VA examiner again stated that 
whether or not the ulnar neuropathy is contributed by 
diabetes is not known without resort to mere speculation.  

In November 2009, the RO denied entitlement to service 
connection for bilateral upper extremity neuropathy (other 
than carpal tunnel syndrome).  The Veteran was advised that 
he was currently service-connected for right and left carpal 
tunnel syndrome and if he intended to claim an increased 
evaluation, he should notify the RO.  The Veteran disagreed 
and perfected his appeal.  

At the February 2010 hearing, the Veteran testified that his 
hands have gotten progressively worse.  He indicated his pain 
was secondary to the carpal tunnel surgeries in his hands.  
He reported that he has had carpal tunnel reduction six 
times, three times in each hand.  

On review, a diagnosis of upper extremity diabetic neuropathy 
is not supported by objective testing of record.  The record 
also does not contain competent evidence relating ulnar 
neuropathy, independent of carpal tunnel syndrome, to service 
or service-connected disabilities.  Again, the Veteran is 
service-connected for status post bilateral carpal tunnel 
release and is receiving significant evaluations for those 
disorders.  Even assuming, without conceding, that service 
connection was separately warranted for ulnar neuropathy, 
separate evaluations could not be assigned for the same 
symptoms.  See 38 C.F.R. § 4.14 (2009) (pursuant to 
regulation, the evaluation of the same disability under 
various diagnoses is to be avoided).  

Without competent evidence of an upper extremity neurological 
disorder that is independent of carpal tunnel syndrome, and 
without competent evidence showing that such a disorder is 
either due to service or a service connected disorder, 
entitlement to service connection must be denied.  

As the preponderance of the evidence is against this claim 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102.  

	d. Disability manifested by urinary incontinence

The Veteran underwent a VA genitourinary examination in 
November 2005.  At that time, he did not express complaints 
related to incontinence.  Renal function was reported as 
normal.  

Private urology records indicate that the Veteran presented 
for an initial visit in May 2006.  Assessment included 
urinary urgency and urinary incontinence.  Note dated in 
September 2006 indicates that the Veteran's back pathology 
could be a major source of his voiding dysfunction.  In 
February 2007, the Veteran underwent a transurethral 
resection of the prostate.  

The Veteran underwent a VA diabetes examination in February 
2009.  The examiner noted that he denied any specific 
genitourinary incontinence except that related to his a 
transurethral resection of the prostate and prostate issues, 
but not suggestive of diabetes-related problems.  

Private urology note dated in March 2009 indicates that the 
Veteran redeveloped overactive symptoms.  The physician 
stated that "[t]here is no question that lumbosacral 
pathology leads to voiding dysfunction."  

In March 2009, the Veteran submitted a claim for urinary 
incontinence secondary to service-connected diabetes.  

The Veteran underwent a VA genitourinary examination in 
August 2009.  Private records were reviewed and diagnoses of 
bladder outlet obstruction and overactive detrusor activity 
were noted.  The Veteran reported that the transurethral 
resection of the prostate improved his symptoms for three to 
four months but now he was back to usual.  He reported both 
urge and stress urinary incontinence.  

Assessment included lower urinary tract symptoms also with 
urge and stress incontinence.  The examiner stated:

Whether or not his (lower urinary tract 
symptoms are) due to or contributed by 
diabetes cannot be determined without 
resort to mere speculation.  This is 
because Veteran's history also supports 
that his symptoms are due to an enlarged 
prostate because he has had a history of 
(a transurethral resection of the 
prostate) and also states that he may 
have a repeat transurethral resection of 
the prostate.  The Veteran apparently had 
urodynamic studies confirming his 
overactive detrusor muscles and urinary 
retention according to the Veteran 
himself.  As stated, there are no present 
records since 2007 that this examiner can 
find in his claims file.  Therefore, 
since there are at least as likely as not 
possibilities of other causes not related 
to diabetes contributing to his urinary 
symptoms, mainly his prostate issues, 
whether or not diabetes contributed to 
his urinating (lower urinary tract 
symptoms) cannot be determined without 
resort to mere speculation.  

The examiner provided an addendum in September 2009 as 
follows:  

Urinalysis shows microscopic hematuria.  
This is not likely due to diabetes, which 
in general, does not cause this problem.  
...  Also, MA/creatinine ratio normal 
8/18/09, making [diabetes mellitus] 
nephropathy NOT likely.  

In November 2009, the RO denied entitlement to service 
connection for urinary incontinence.  The Veteran disagreed 
and perfected his appeal.  

A November 2009 statement from Amy Gillcrist, M.D., indicates 
that he was being followed closely for diabetes and the 
development of diabetic complications.  The physician further 
stated that they were particularly watching his 
microalbuminuria.  

A VA examination in December 2009 revealed no evidence of 
diabetic nephropathy at that time.  Additionally, that the 
urinary abnormalities previously seen most likely resulted 
from prostatic, bladder, urethral or other non-renal 
problems.  

At the travel board hearing, the Veteran testified that he 
has problems with incontinence.  He had a transurethral 
resection of the prostate about three years prior and might 
have it done again.  He indicated that he has to carry a jar 
with him and that this is a nuisance.  

On review, the evidence of record does not establish the 
Veteran currently has a disability manifested by urinary 
incontinence that is related to service-connected diabetes.  
On the contrary, the preponderance of the evidence indicates 
the Veteran's complaints are related to other causes, such as 
low back pathology or prostate issues.  The Board 
acknowledges that the Veteran was granted service connection 
for residuals of a wound infection following lumbar surgery, 
but this is not a grant of entitlement to service connection 
service connection for the underlying lumbar pathology.  The 
Board further notes that entitlement to service connection 
for kidney disease (claimed as renal failure) was denied in 
February 2010.  

The Veteran does not claim and the record does not suggest 
that any currently diagnosed urinary problems are related to 
active military service or events therein.  

Without competent evidence of a current disorder, and without 
competent evidence linking such a disorder to service or a 
service connected disorder, there is no basis upon which to 
grant service connection.  Hence, the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102.  

New and material evidence

In October 1996, the RO denied entitlement to service 
connection for PTSD, essentially based on a finding that the 
evidence available for review did not establish that a 
stressful experience sufficient to cause PTSD actually 
occurred.  The Veteran disagreed with this decision and a 
statement of the case was furnished in December 1996.  A 
supplemental statement of the case was furnished in February 
1997.  The Veteran, however, did not submit a substantive 
appeal and the decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

In June 2003, the Veteran requested to reopen a claim of 
entitlement to service connection for PTSD.  In December 
2003, the RO denied the claim because new and material 
evidence had not been submitted.  The Veteran subsequently 
perfected this appeal.  

The Board observes that in the April 2006 statement of the 
case, the RO reopened the claim, but denied it on the merits.  
Regardless of the RO's action, it is a jurisdictional 
requirement that the Board reach its own determination as to 
whether new and material evidence has been submitted.  
Barnett v. Brown, 8 Vet. App. 1 (1995).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the October 1996 rating decision, the claims 
file contained various evidence.  VA medical records dated in 
1995 and 1996 documented signs and symptoms of PTSD dating 
back to Vietnam combat experiences complicated by major 
depressive disorder and pain syndrome.  Service personnel 
records showed that the Veteran served aboard the USS Maury 
beginning in August 1967 and that a Meritorious Unit 
Commendation was awarded for personnel attached to and 
serving on board during the period from January 14 to 
September 19, 1967.  

At a September 1996 VA examination the Veteran reported 
various stressors related to his military service, to 
include: observing an explosion that killed two enlisted 
personnel; witnessing in Saigon two military trucks come 
under massive fire and exploding; witnessing a Coast Guard 
boat heavily fired upon with many killed and wounded that 
they removed; being involved with picking up boats that had 
been fired on; having to pick up numerous dead and wounded 
soldiers; and seeing nine or ten dead bodies on a pier.  
Diagnosis included PTSD, mild.  The Veteran provided 
additional information regarding his claimed stressors in an 
October 1996 questionnaire.  

Evidence received since the October 1996 rating decision 
includes VA medical records.  Specifically, a record dated in 
February 1998 notes a diagnosis of PTSD related to Vietnam 
combat experience.  The Veteran also provided additional 
stressor information.  For example, he submitted copies of 
pictures showing alleged bullet holes in the ship following a 
firefight.  The Veteran also reported an additional stressor.  
At the April 2006 informal conference, he indicated that his 
ship was caught in a typhoon.  The representative mentioned 
that the typhoon occurred in September 1967.  In his May 2006 
Form 9, the Veteran argued that his PTSD was in part due to 
his experiences during Typhoon Ruth.  He noted that the 
incident was documented on the ship's website and in the 
Crew's Book for 1967.  

At the travel board hearing, the Veteran testified that he 
went through a typhoon en route from Japan to Vietnam.  He 
thought the typhoon was in November of 1967 or 1968.  

The above mentioned evidence is new as it was not previously 
considered.  The Board also finds this evidence material in 
that it relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  That is, 
it provides additional information regarding claimed 
stressors and suggests a relationship between PTSD and 
Vietnam experiences.  Accordingly, the claim is reopened. 

Parenthetically, the Board observes that complete service 
personnel records were received in August 2008.  On review, 
these essentially duplicate information contained in the 
abbreviated personnel file previously received, as well as 
information previously submitted by the Veteran.  Thus, the 
Board does not find 38 C.F.R. § 3.156(c) for application.  


ORDER

Entitlement to service connection for residuals of a wound 
infection with delayed healing of lumbar laminectomy incision 
is granted. 

Entitlement to service connection for depression is granted.  

Entitlement to service connection for bilateral upper 
extremity neuropathy, to include secondary to diabetes 
mellitus is denied.  

Entitlement to service connection for disability manifested 
by urinary incontinence, to include secondary to diabetes 
mellitus is denied.
 
New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder.  


REMAND

As the claim of entitlement to service connection for 
posttraumatic stress disorder has been reopened, the Board 
must consider the merits of the claim.  As explained below, 
the Board finds that further development is needed.

As noted, the Veteran reported that he experienced a typhoon 
while stationed aboard the USS Maury.  In his May 2006 Form 
9, the Veteran indicated that the name of the typhoon was 
"Ruth".  The claims file contains a "Summary of Tropical 
Cyclones 1970" which shows there was a Typhoon Ruth in 
November 1970.  On review, there is no indication that the RO 
attempted to verify whether there was a Typhoon Ruth during 
the period the Veteran was on active duty and serving on 
board the USS Maury, and if so, the relative location of the 
appellant's ship to the storm.  The record shows that the 
appellant served on the Maury from September 1967 to October 
1968.  Accordingly, additional development should be 
accomplished.  

Finally, the issue of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders must be deferred pending the outcome of 
the various service connection claims.  See 38 C.F.R. § 4.16 
(2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's 
claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and offer him an opportunity to provide 
any additional information regarding any 
storm his ship may have sailed through.  

2.  Regardless of any response from the 
Veteran, the RO should make additional 
efforts through appropriate sources to 
verify whether the USS Maury sailed 
through a typhoon or tropical storm in 
either September 1967, November 1967, or 
November 1968.  All attempts at stressor 
verification should be documented in the 
claims file.  Careful consideration must 
be given to the appellant's May 2006 
stressor statement.

3.  If and only if there is a 
determination that the Veteran engaged in 
combat or that there is credible 
supporting evidence of an in-service 
stressor, then the Veteran should be 
scheduled for a VA PTSD examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner.  The psychiatrist must be 
advised which stressors are confirmed or 
presumed confirmed, and that only these 
confirmed stressors are to be considered 
in determining whether the appellant has 
PTSD due to service.  

If the Veteran is diagnosed with 
PTSD, the psychiatrist must opine 
whether it is at least as likely as 
not, i.e., is there a 50/50 chance, 
that such is related to any 
verified stressor.

In preparing their opinion, the 
psychiatrist is to consider all 
relevant evidence.  A complete 
rationale for any opinion offered 
must be provided.  The examining 
psychiatrist must note the 
following:

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as 
not" means 50 percent or more.  
? "It is not at least as likely as 
not" means less than a 50 percent 
chance.  
? "It is not due to" means 100 
percent assurance of non 
relationship.  

If the examiner is unable to 
provide an opinion that fact must 
be stated and the reasons why an 
opinion cannot be provided 
explained.  That is, the examining 
psychiatrist must specifically 
explain why the cause of PTSD is 
unknowable.  

The psychiatrist is to append a 
copy of their Curriculum Vitae to 
the examination report.

4.  If a VA PTSD examination is conducted, 
the AMC/RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the AMC/RO must implement 
corrective procedures at once.

5.  If a VA examination is requested, the 
Veteran is to be notified that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for posttraumatic stress 
disorder; and entitlement to a total 
disability evaluation based on individual 
unemployability due to service connected 
disorders.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remain denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


